In a consolidated *859proceeding pursuant to article 7 of the Real Property Tax Law to review assessments (for purposes of taxation) on certain real property, for the tax years 1964 through 1979, the Mayor, the Board of Trustees and the Assessor of the Incorporated Village of Garden City, New York, appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Nassau County (Farley, J.), dated January 7, 1981, as reduced the assessments for the years 1967 through 1979. The record also contains appellants’ notice of appeal from an order of the same court, dated April 13,1981 (Farley, J.), which denied their motion to set aside the judgment dated January 7, 1981, and to reopen the record to allow new and additional testimony. Based upon the content of appellants’ CPLR 5531 statement and issues raised by appellants’ brief, we deem the appeal from the order dated April 13,1981 to have been abandoned. Judgment affirmed insofar as appealed from, with costs. We find that the decision of Special Term upon which the judgment under review was entered demonstrates a careful analysis of the evidence, correct application of the pertinent principles of law and that appellants have shown no basis for disturbing that judgment (People ex rel. MacCracken v Miller, 291 NY 55). Weinstein, J. P., Brown, Niehoff and Boyers, JJ., concur.